department of the treasury internal_revenue_service washington d c c h ief c o u n sel date number info release date u i l dear cc intl br2 genin-131172-02 this letter responds to your letter received by our office on date the philadelphia campus sent you a letter dated date the letter states that the because your sec_911 election irs has disallowed your tax claim for the year on form_2555 was untimely the letter also states that you may request a private_letter_ruling from the office of the associate chief_counsel international asking for relief from the timely filed requirements hence you sent a letter to the office of the associate chief_counsel international requesting such relief generally consideration of the relief from the timely filed requirements for a sec_911 election requires a private_letter_ruling request your request does not include the necessary information or the user_fee required to issue a ruling however after a review of your letter we are providing the following general information sec_911 of the code allows qualified citizens or residents of the united_states living abroad to elect to exclude from gross_income the foreign_earned_income and housing cost amounts of such individuals sec_1_911-7 sets forth the procedural rules for making a valid sec_911 election the election must be made on form_2555 or on a comparable form and must be filed with the income_tax return or with an amended_return with respect to the timing of the election sec_1_911-7 provides that a valid sec_911 election must be made a with an income_tax return that is timely filed including any extensions of time to file b with a later return filed within the period prescribed in sec_6511 amending a timely filed return c with an original return filed within one year after the due_date of the return determined without regard to any extension of time to file or genin-131172-02 d with an income_tax return filed after the period described in paragraphs a i a b or c of this section provided - the taxpayer owes no federal_income_tax after taking into account the exclusion and files form_1040 with form_2555 or a comparable form attached either before or after the internal_revenue_service discovers that the taxpayer failed to elect the exclusion or the taxpayer owes federal_income_tax after taking into account the exclusion and files form_1040 with form_2555 or a comparable form attached before the internal_revenue_service discovers that the taxpayer failed to elect the exclusion you made the sec_911 election for year in after the periods described in sec_1_911-7 b and c accordingly in your situation sec_1_911-7 is the appropriate regulation that the philadelphia campus should use to determine whether you have made a valid sec_911 election the validity of a taxpayer’s sec_911 election on a form_2555 with respect to a late filed income_tax return depends in part on whether the taxpayer owes federal_income_tax after taking into account the exclusion the phrase owes no federal_income_tax under sec_1_911-7 means a taxpayer’s federal_income_tax liability after any payments such as withholding_tax estimated_tax tax_credits and etc have been applied to offset any federal_income_tax liability thus if a taxpayer has a refund or no balance due the taxpayer owes no federal_income_tax under sec_1_911-7 you had no credits and no payments as indicated on line sec_43 and sec_58 return in addition even if your foreign_earned_income for respectively of your that year is excludable under sec_911 it must be taken into account on line of your federal_income_tax return this means that even if your foreign_earned_income was excludable you would still owe tax on the other income listed on lines 8a and of your accordance with sec_1_911-7 return therefore in your situation your election must be examined in in the event that you do not satisfy sec_1_911-7 you may request relief through the private_letter_ruling process under sec_301_9100-3 for an extension of time to make a late sec_911 election to request relief under sec_301_9100-3 you must comply with the administrative procedures set forth in revproc_2002_1 i r b date attached generally your ruling_request must genin-131172-02 contain the following a complete statement of facts and other information a statement of supporting authorities a statement identifying information to be deleted from a copy of the letter_ruling for public inspection penalties of perjury statement user_fee see sec_15 and appendix a of revproc_2002_1 for the fee schedule furthermore please review the criteria under sec_301_9100-3 and provide evidence to establish that you acted reasonably and in good_faith and that the grant of relief will not prejudice the interests of the internal_revenue_service please call at with any questions sincerely phyllis e marcus chief branch associate chief_counsel international enclosures revproc_2002_1 sec_301_9100-3
